DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1).
Re claim 1, Nakamura et al. disclose a method, comprising: installing the printed circuit board (Fig. 1, 15) at an electronic device (see P. 4, lines 27-28 of the included translation); and installing the electronic device in an air handling space (abstract).
Hall et al. does not teach integrating a non-halogen flame retardant into a printed circuit board.
However, Wang et al. teach integrating a non-halogen flame retardant into a printed circuit board (paragraphs 0001 – “halogen-free” & “printed circuit board” and 0006 – “filler composition for core material”).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to integrate the circuit board in Nakamura et al. with a non-halogen flame retardant as taught by Wang et al. to provide high CTI and heat resistance and excellent flame resistance, punching performance and alkali resistance (Wang – paragraph 0005).
Further, the modification above results in a method of reducing smoke in a building fire as through the material properties of the non-halogen flame retardant in Wang results in less smoke being generated should the circuit board come into contact with a fire.
Re claim 2, Nakamura et al. as modified by Wang et al. disclose the non-halogen flame retardant comprises phosphorous (Wang - paragraphs 0021 & 0027).
Re claim 3, Nakamura et al. as modified by Wang et al. disclose at least partially covering the printed circuit board in an intumescent coating (Wang – paragraph 0006 – “filler composition for surface material comprises” and “melamine cyanurate” which is an intumescent material).
Re claim 5, Nakamura et al. as modified by Wang et al. disclose installing the electronic device (see P. 4, lines 27-28 of the included translation of Nakamura) in the air handling space comprises positioning the printed circuit board (Nakamura – Fig. 1, 15) in the air handling space such that the printed circuit board is exposed to airflow through the air handling space (Nakamura – abstract; “one surface of the circuit board or the other surface of the circuit board is exposed to the airflow”).
Re claim 6, Nakamura et al. as modified by Wang et al. show wherein installing the printed circuit board at the electronic device comprises placing the printed circuit board (Nakamura – Fig. 1, 15) outside an enclosure (Nakamura – 13).
Nakamura et al. as modified by Wang et al. do not teach that the enclosure is plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plastic enclosure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality appears to be present for the material choice.
Re claim 9, Nakamura et al. as modified by Wang et al. disclose wherein the electronic device comprises one or more of a light, an HVAC device, a security device, a fire device (Nakamura – abstract), a speaker or a camera.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of Blackmon, Jr. et al. (US Pat No 6,548,753 B1).
Re claim 4, Nakamura et al. as modified by Wang et al. do not disclose at least partially surrounding the printed circuit board with intumescent sheets.
However, Blackmon, Jr. et al. disclose supporting printed circuit boards and surrounding the printed circuit boards with intumescent sheets (col. 6, lines 18-36).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the printed circuit board of Nakamura et al. as modified by Wang et al. at least partially surrounded with intumescent sheets as taught by Blackmon, Jr. et al. as the intumescent sheet will expand at an elevated temperature block a flame (Blackmon – col. 1, lines 30-35).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of Zelczer et al. (US Pat No 4,848,654).
Re claim 8, Nakamura et al. as modified by Wang et al. disclose establishing communication between the electronic device and external equipment (see P. 4, lines 27-28 of the included translation of Nakamura); operating the printed circuit board to alter operation of the external equipment (Nakamura - the external connections will alter some aspect of the external equipment).
Nakamura et al. as modified by Wang et al. do not disclose establishing communication with an actuator of a unit of HVAC equipment or altering operation of the unit of HVAC equipment.
However, Zelczer et al. disclose a smoke detector in communication with an actuator of a unit of HVAC equipment where operation of the smoke detector causes the actuator to alter operation of the unit of HVAC equipment (col. 8, lines 27-45).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the communication between the electronic device and external equipment in Nakamura et al. as modified by Wang et al. to establish communication with an actuator of a unit of HVAC equipment and alter operation of the unit as taught by Zelczer et al. to restrict air flow to help prevent smoke contamination from passing through the duct system (Zelczer – col. 8, lines 38-43).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of the National Fire Alarm Code.
Re claim 11, Nakamura et al. as modified by Wang et al. do not disclose the air handling space is above a drop ceiling or below a raised floor.
However, the National Fire Alarm Code states that total coverage requires detectors be placed both in a room where a suspended ceiling is present as well as in the space between the suspended ceiling and the roof or covering above the suspended ceiling.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the air handling space of Nakamura et al. as modified by Wang et al. be above a drop ceiling as taught by the National Fire Alarm Code as it is known to follow standards, for which standards allow for uniform communication and terminology to better streamline a process.
Response to Amendment
The declaration under 37 CFR 1.132 filed 3/30/2022 is insufficient to overcome the rejection of claim 1 based upon Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) as set forth in the last Office action because:  The facts presented are not germane to the rejection at issue as Nakamura directly and explicitly teaches a circuit board exposed to airflow in an air handling space, this circuit board is part of a detector to at least sense heat as part of a method of reducing fire and smoke in a building. As such, Nakamura is unconcerned with the industry standards for enclosures as described in applicant’s remarks and affidavit.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, applicant erroneously states “claim 1 was also separately rejected over a proposed combination of Hall, Nakamura, and Wang, and believes the remarks above to be equally applicable to that proposed combination of references such that Claim 1 is also patentable over the proposed combination of Hall, Nakamura, and Wang.” However, this separate rejection did not involve the Hall reference at all and is entirely distinct from the combination that originally utilized Hall in view of Wang. For instance, one large difference between Hall and Nakamura is that Nakamura directly and explicitly teaches a circuit board exposed to airflow in an air handling space, this circuit board is part of a detector to at least sense heat as part of a method of reducing fire and smoke in a building. As such, Nakamura is unconcerned with the industry standards for enclosures as described in applicant’s remarks and affidavit. To which these remarks do not appear to apply in any way to the Nakamura reference. 
In light of these remarks, all prior art rejections shall be maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752